DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4, 5, 10, 13 and 14 have been amended.
Claims 23-24 are newly presented.
Claims 1, 4-10, 13-18, 21 and 23-24 as presented November 15, 2021 are currently pending and considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 13-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable by Dettinger (US 2016/0098536 A1) in further view of Sharad (US 2017/0286616), Ryan (US 2010/0017228 A1), Morse (US 2006/0274869 A1) and Amarasingham (US 2017/0132371 A1).
Regarding claim 1, Dettinger teaches: A computer-implemented method of administering information in a care plan to a patient, the method comprising:
receiving a request specifying an identifier for a digital content item to be delivered as part of administering an individualized care plan for a patient; (request to create a care plan [0060]; the provider selects a care protocol template for a patient for a medical condition [0061]; transmitting the content of the care plan to the patient via a display device of the mobile device in the form of videos, audio, articles and/or documents [0029], [0049], [0096])
matching the identifier to a catalogue in a digital content library using one or more computer processors, wherein the catalogue includes a plurality of versions of the digital content item; (the care plan contains tasks and other information about conditions targeted for treatment; the patient can be assigned task of reading educational content in different mediums such as video [0045])
selecting a first version of the digital content item in the catalogue, from among the plurality of versions and using the one or more computer processors, based on patient metadata for the patient, wherein the patient metadata comprises a plurality of parameters relating to personal information about the patient, comprising; (the care plan may be generated based on the patient information [0042]; 
[…] identifies the first version of the digital content item as the most suitable for treating the patient among the plurality of versions (assigned task of reading an article can be replaced with a video based on patient demographics such as age and patient historical information such as adherence level [0052])
transmitting the […] version of the digital content item to a device of the patient (transmit the care plan including instructional videos and audio content to the application deployed on the mobile device [0029], [0096])
receiving a second request specifying a second identifier for a second digital content item to be  delivered as part of administering the individualized care plan for the patient; (the care plan may include multiple care plan protocols, each addressing a medical condition [0022]; request to create a care plan [0060]; the provider selects a care protocol template for a patient for a medical condition [0061]; transmitting audiovisual media content related to the care plan [0096])
matching the second identifier to a second catalogue in the digital content library using the one or more computer processors, wherein the second catalogue includes a plurality of versions of the second digital content item; (each care plan protocol template for a condition has associated tasks [0039]; the care plan contains tasks and other information about conditions targeted for treatment; the patient can be assigned task of reading educational content in different mediums such as video [0045])
transmitting […] the second digital content item to the device, […] to the patient. (care plan management application transmits video and audio content to the mobile device [0096]; the care plan that has been altered by providing content through a different medium; assigning the patient to watch a video instead of written content via the mobile device [0045])
Dettinger does not teach:
determining that a plurality of pre-defined weights relating to the personal information about the patient
However, Sharad in the analogous art teaches:
determining that a plurality of pre-defined weights relating to the personal information about the patient identifies the version of the digital content item (the values of the predefined parameters such as patient demographics of age, gender, and ethnicity, disease type, disease severity and disease awareness are used in calculating a disease score [0030]-[0034]; the treatment score is based on second parameters such as comorbid disease, medication adherence, treatment expenditure [0037]-[0043]; health management modules specific to the patient are identified through an optimum communication mode based on disease, treatment and communication scores [0021])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dettinger to include determining a plurality of pre-defined weights relating to personal information as taught by Sharad. The predefined parameters factor in the severity or extent of a patient parameter (Sharad [0030]-[0033]).
 Dettinger and Sharad do not teach:
determininq that a property of the first version of the diqital content item conflicts with a patient medical characteristic reflected in the patient metadata, and in response: 
based on the conflict
selectinq a second version of the diqital content […], wherein the second version does not conflict with the patient medical characteristic;
the selected second version of digital content
However, Ryan in the analogous art teaches:
determininq that a property of the first version of the diqital content item conflicts with a patient medical characteristic reflected in the patient metadata, and in response: (substituting an entirely new care plan for an existing care plan based on the patient’s age, grasp of the material and rate of progression of the old care plan [0042]; replacing prior content elements with video content [0009], [0043])
based on the conflict (substituting an entirely new care plan for an existing care plan based on the patient’s age, grasp of the material and rate of progression of the old care plan [0042]; replacing prior content elements with video content [0009], [0043])
selectinq a second version of the diqital content […], wherein the second version does not conflict with the patient medical characteristic; (substituting an entirely new care plan for an existing care plan based on the patient’s age, grasp of the material and rate of progression of the old care plan [0042]; replacing prior content elements with video content [0009], [0043])
the selected second version of digital content (substituting an entirely new care plan for an existing care plan based on the patient’s age, grasp of the material and rate of progression of the old care plan [0042]; replacing prior content elements with video content [0009], [0043])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dettinger and Sharad to include determining that a property of the first version of the digital item conflicts with a patient medical characteristic and selecting a second version of the digital content as taught by Ryan. By doing so, an intervention is made so that the patient attain full benefit of their care plan and optimally manage their disease (Ryan [0002], [0042]).
Dettinger, Sharad and Ryan do not teach:
determining one or more technical specifications of the device using the one or more computer processors, the technical specifications comprising at least one of: (i) screen size of the device, (ii) load times for the device, or (iii) speed of the device;
determining, based on the technical specifications of the device and using the one or more computer processors, that a […] version of the second digital content item is less suitable for presentation on the device […]
However, Morse in the analogous art teaches:
determining one or more technical specifications of the device using the one or more computer processors, the technical specifications comprising at least one of: (i) screen size of the device, (ii) load times for the device, or (iii) speed of the device; (determining an overall computing device profile including screen size, communication speed, load metric, bandwidth and round trip time  [0011], [0055], [0022]; the computer program instructions execute on a processor to implement the invention [0060])
determining, based on the technical specifications of the device and using the one or more computer processors, that a first version of the second digital content item is less suitable for presentation on the device compared to a second version of the second digital content item, and in response selecting the second version of the second digital content item; 
transmitting the second version of the second digital content item to the device, wherein the device is configured to present the second version of the digital content item (the content that has been dynamically formatted based on the user’s mobile device profile is forwarded to the user’s mobile device, [0059], Fig. 4 - 414)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dettinger, Sharad and Ryan to include determining one or more technical specifications of the device and that a first version of the second digital content item is less suitable compared to a second version, and transmitting the second version to the device as taught by Morse. The wide variations in the type of computing devices available creates some device specific limitations in accessing content. Therefore, it is beneficial to provide a way for modifying content in a format suitable for the specific device of the user (Morse [0003], [0011]).
Dettinger, Sharad, Ryan and Morse does not teach:
adiusting the weights relating to the personal information about the patient […] 
based on the adiusted weights
However, Amarasingham in the analogous art teaches:
adiusting the weights relating to the personal information about the patient […] (adjusting the weights applied to risk variables of the patient [0057], [0046])
based on the adiusted weights (adjusting the weights applied to risk variables of the patient [0057], [0046])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dettinger, Sharad, Ryan and Morse to include adjusting the weights relating to personal information about the patient as taught by Amarasingham. This allows for the appropriate stratification of the patient so that the patient may receive targeted interventions and care customized to their condition (Amarasingham [0025], [0057]).
Regarding claim 4, Dettinger, Sharad, Ryan, Morse and Amarasingham teach the method of claim 1 as described above.
Dettinger further teaches:
[…] the personal information about the patient identifies the first version of the digital content item as the most suitable for treating the patient among the plurality of versions comprises: (the care plan may be generated based on the patient information [0042]; the care plan’s assigned task of reading an article can be replaced with a video based on patient demographics such as age and patient historical information such as adherence level [0052])
Dettinger does not teach:
wherein determining that the plurality of pre-defined weiqhts relatinq to the personal information about the patient 
providing a point value to each parameter of the plurality of parameters in the metadata; and
determining that the first version of the digital content item corresponds to a highest point total 
However, Sharad in the analogous art teaches:
wherein determining that the plurality of pre-defined weiqhts relatinq to the personal information about the patient 
providing a point value to each parameter of the plurality of parameters in the metadata; and (values of predefined parameters for patient demographics of age, gender, and ethnicity, disease type, disease severity and disease awareness such as an age range of 15-21 is assigned a 0.3 point value, less than or equal to 14 years is 0.1 points, 0.1 points for acute disease, 1 point for chronic disease and 1 point for medication adherence of less than 40% [0030]-[0034], [0037]-[0043])
determining that the first version of the digital content item corresponds to a highest point total (Table 3: applications can be we web based, mobile based or smartphone based depending on disease, treatment and communication scores; category 1 has a disease and treatment score of 1.5-2 and a communication score of 1 resulting in all the health management modules being provided as smartphone based applications)
Regarding claim 5, Dettinger, Sharad, Ryan, Morse and Amarasingham teach the method of claim 1 as described above.
Dettinger further teaches:
[…] the personal information about the patient identifies the first version of the digital content item as the most suitable for treating the patient among the plurality of versions comprises: (the care plan may be generated based on the patient information [0042]; the care plan’s assigned task of reading an article can be replaced with a video based on patient demographics such as age and patient historical information such as adherence level [0052])
determining that the first version of the digital content item corresponds to a highest ranking parameter of the plurality of parameters in the metadata (the application assigns the type of media content that is associated with increased compliance [0074])
Dettinger does not teach:
wherein determining that the plurality of pre-defined weiqhts relatinq to the personal information about the patient 
However, Sharad in the analogous art teaches:
wherein determining that the plurality of pre-defined weiqhts relatinq to the personal information about the patient (the values of the predefined parameters such as patient demographics of age, gender, and ethnicity, disease type, disease severity and disease awareness are used in calculating a disease score [0030]-[0034]; the treatment score is based on second parameters such as comorbid disease, medication adherence, treatment expenditure [0037]-[0043]; health management modules specific to the patient are identified through an optimum communication mode based on disease, treatment and communication scores [0021])
Regarding claim 6, Dettinger, Sharad, Ryan, Morse and Amarasingham teach the method of claim 1 as described above.
Dettinger further teaches:
localizing […] the digital content item prior to transmitting […] the digital content item to the device (once generated, the application stores the care plan and transmits it to a mobile device [0043]; care plan application saves the patient data related to switching to video content [0052]-[0053])
Dettinger does not teach:
the second version of the second digital content item
transmitting the second version of the second digital content item 
However, Morse in the analogous art teaches:
the second version of the second 
transmitting the second version of the second digital content item (the content that has been dynamically formatted based on the user’s mobile device profile is forwarded to the user’s mobile device, [0059], Fig. 4 - 414)
Regarding claim 7, Dettinger, Sharad, Ryan, Morse and Amarasingham teach the method of claim 1 as described above.
Dettinger further teaches:
wherein the patient metadata relates to personal information comprising age, […], medical history, […], medical state […] (patient information describes a patient’s medical history and treatment history [0042]; patient demographic information such as age [0052]; patient’s current condition and any symptoms they are experiencing [0030]; each care protocol is related to medical condition the patient has been diagnosed with [0036])
Dettinger does not teach:
personal information of sex, location, educational history and institutional history
However, Amarasingham in the analogous art teaches:
personal information of sex, location, educational history and institutional history (patient data includes gender, location, education and hospital utilization [0026]-[0027])
Regarding claim 8, Dettinger, Sharad, Ryan, Morse and Amarasingham teach the method of claim 1 as described above.
Dettinger further teaches:
receiving a third request specifying a third identifier for a third digital content item to be delivered as part of administering the individualized care plan for the patient; (the care plan may include multiple care plan protocols, each addressing a medical condition [0022]; request to create a care plan [0060]; the provider selects a care protocol template for a patient for a medical condition [0061]; transmit the care plan including instructional videos and audio content to the application deployed on the mobile device [0029], [0096])
matching the third identifier to a third catalogue in the digital content library, wherein the third catalogue comprises a plurality of versions of the third digital content item; (each care plan protocol template for a condition has associated tasks [0039]; the care plan contains tasks and other information about conditions targeted for treatment; the patient can be assigned task of reading educational content in different mediums such as video [0045]; if after changing from reading to video, there is still poor adherence, altering the task to an educational game related to the patient’s diagnosed condition on the mobile device [0094])
assigning the patient to a group of patients based on the patient metadata; (patient’s preferences compared to expected responses of other similar users from the same patient demographics [0053])
selecting the third digital content item for the patient based on historical information for that group of users; and (selecting the type of educational content as audio, visual or gaming based on the historical level of adherence of the patient and other patients in the same demographics as the patient, claim 5)
transmitting the third digital content item to the device of the patient 
Regarding claim 9, Dettinger, Sharad, Ryan, Morse and Amarasingham teach the method of claim 1 as described above.
Dettinger further teaches:
receiving a third request specifying a third identifier for a third digital content item to be delivered as part of administering the individualized care plan for the patient; (the care plan may include multiple care plan protocols, each addressing a medical condition [0022]; request to create a care plan [0060]; the provider selects a care protocol template for a patient for a medical condition [0061]; transmit the care plan including instructional videos and audio content to the application deployed on the mobile device [0029], [0096])
matching the third identifier to a third catalogue in the digital content library, wherein the third catalogue includes a plurality of versions of the third digital content item; (each care plan protocol template for a condition has associated tasks [0039]; the care plan contains tasks and other information about conditions targeted for treatment; the patient can be assigned task of reading educational content in different mediums such as video [0045]; if after changing from reading to video, there is still poor adherence, altering the task to an educational game related to the patient’s diagnosed condition on the mobile device [0094])
selecting the third digital content item for the patient based on historical preferences of the patient for other digital content items; and (selecting the type of educational content as audio, visual or game based on the historical level of adherence of the patient, claim 5, [0094])
transmitting the third digital content item to the device of the patient (care plan management application transmits video and audio content to the mobile device [0096]; if after changing from reading to video, there is still poor adherence, altering the task to an educational game related to the patient’s diagnosed condition on the mobile device [0094])
Regarding claim 10, Dettinger teaches: A system, comprising:

a computer processor; and (program product implemented on a computer system [107]; care platform server contains a central processing unit (CPU) [0100]; computer program code executed on a processor, claim 13)
a memory containing a program that, when executed on the computer processor, performs an operation of administering information in a care plan to a patient, the operation comprising: (program product implemented on a computer system [107]; care platform server contains memory, CPU, network interface, and storage to generate a care plan [0100]; CPU retrieves and executes programming instructions stored in memory [0101])
The remainder of the limitations in claim 10 recite substantially similar limitations as those already addressed in claim 1, and, as such are rejected for similar reasons as given above. 
Claim 13 recites substantially similar limitations as those already addressed in claim 4, and, as such is rejected for similar reasons as given above. 
Claim 14 recites substantially similar limitations as those already addressed in claim 5, and, as such is rejected for similar reasons as given above. 
Claim 15 recites substantially similar limitations as those already addressed in claim 6, and, as such is rejected for similar reasons as given above. 
Claim 16 recites substantially similar limitations as those already addressed in claim 7, and, as such is rejected for similar reasons as given above. 
Claim 17 recites substantially similar limitations as those already addressed in claim 8, and, as such is rejected for similar reasons as given above. 
Claim 18
Claim 21 recites substantially similar limitations as those already addressed in claim 1, and, as such is rejected for similar reasons as given above. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Dettinger, Sharad, Ryan, Morse and Amarasingham in further view of Srinivasan Natesan (US 2019/0018661 A1).  
 Regarding claim 23, Dettinger, Sharad, Ryan, Morse and Amarasingham teach the method of claim 1 as described above.
Dettinger does not teach:
wherein determining that the property of the first version of the digital content item conflicts with the patient medical characteristic reflected in the patient metadata comprises: […]
[…] based on the conflict […]
However, Ryan in the analogous art teaches:
wherein determining that the property of the first version of the digital content item conflicts with the patient medical characteristic reflected in the patient metadata comprises: […] (substituting an entirely new care plan for an existing care plan based on the patient’s age, grasp of the material and rate of progression of the old care plan [0042]; replacing prior content elements with video content [0009], [0043])
[…] based on the conflict […] (substituting an entirely new care plan for an existing care plan based on the patient’s age, grasp of the material and rate of progression of the old care plan [0042]; replacing prior content elements with video content [0009], [0043])
Dettinger and Ryan do not teach:
wherein adjusting the weights relating to the personal information about the patient […] comprises: modifying a weight associated with the patient […]
However, Amarasingham in the analogous art teaches:
wherein adjusting the weights relating to the personal information about the patient […] comprises: modifying a weight associated with the patient information […] (adjusting the weights applied to risk variables of the patient [0057], [0046])
Dettinger, Sharad, Ryan, Morse and Amarasingham does not teach:
determining that a visual property of the first version of the digital content item conflicts with a patient vision characteristic reflected in the patient metadata
conflict associated with the patient vision characteristic
However, Srinivasan Natesan in the analogous art teaches:
determining that a visual property of the first version of the digital content item conflicts with a patient vision characteristic reflected in the patient metadata (detecting usability issues with the first version of the application including reading challenges for a patient with poor or low vision [0093]-[0101], [0010])
conflict associated with the patient vision characteristic (detecting usability issues with the first version of the application including reading challenges for a patient with poor or low vision [0093]-[0101], [0010])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dettinger, Sharad, Ryan, Morse and Amarasingham to include determining a visual property of the first version of the digital content item conflicts with a patient vision characteristic as taught by Srinivasan Natesan. Accounting for the visual characteristics of the patient and providing a suitable format for the care plan can prevent the patient from dropping out of the program or non-compliance with the program (Srinivasan Natesan [0002]).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Dettinger, Sharad, Ryan, Morse and Amarasingham in further view of Bruner (US 2014/0046661 A1).  
Regarding claim 24, Dettinger, Sharad, Ryan, Morse and Amarasingham teach the method of claim 1 as described above.
Dettinger does not teach:
wherein determining that the property of the first version of the digital content item conflicts with the patient medical characteristic reflected in the patient metadata comprises: […]
[…] based on the conflict […]
However, Ryan in the analogous art teaches:
wherein determining that the property of the first version of the digital content item conflicts with the patient medical characteristic reflected in the patient metadata comprises: […] (substituting an entirely new care plan for an existing care plan based on the patient’s age, grasp of the material and rate of progression of the old care plan [0042]; replacing prior content elements with video content [0009], [0043])
[…] based on the conflict […] (substituting an entirely new care plan for an existing care plan based on the patient’s age, grasp of the material and rate of progression of the old care plan [0042]; replacing prior content elements with video content [0009], [0043])
Dettinger and Ryan do not teach:
wherein adjusting the weights relating to the personal information about the patient […] comprises: modifying a weight associated with the patient […]
However, Amarasingham in the analogous art teaches:
wherein adjusting the weights relating to the personal information about the patient […] comprises: modifying a weight associated with the patient information […] (adjusting the weights applied to risk variables of the patient [0057], [0046])
Dettinger, Sharad, Ryan, Morse and Amarasingham does not teach:
determining that an audio property of the first version of the digital content item conflicts with a patient hearing characteristic reflected in the patient metadata 
conflict associated with the patient hearing characteristic
However, Bruner in the analogous art teaches:
determining that an audio property of the first version of the digital content item conflicts with a patient hearing characteristic reflected in the patient metadata (converting closed captioning into another format provides benefit for those who are deaf or have lost their hearing [0020]; processing information in audio format to a translated format such as sign language video stream for display for a hearing impaired individual [0037], [0021])
conflict associated with the patient hearing characteristic (converting closed captioning into another format provides benefit for those who are deaf or have lost their hearing [0020]; processing information in audio format to a translated format such as sign language video stream for display for a hearing impaired individual [0037], [0021])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dettinger, Sharad, Ryan, Morse and Amarasingham to include determining an audio property of the first version of the digital content item conflicts with a patient hearing characteristic as taught by Bruner. This allows the hearing impaired individual to enjoy content such as a live broadcast that would otherwise be inaccessible to them (Bruner [0003]).


Response to Arguments
Claims 2, 3, 11, 12, 19 and 20
Regarding the rejection under 35 U.S.C. § 112(a) of Claims 4 and 13, the Applicant has amended the claims to overcome the bases of rejection.
Regarding the rejection under 35 U.S.C. § 112(b) of Claims 5 and 14, the Applicant has amended the claims to overcome the bases of rejection.
Regarding the rejection under 35 U.S.C. § 101 of Claims 1, 4-10, 13-18, 21 and 23-24, the Examiner has considered the Applicant’s arguments and finds them persuasive. The claims integrate the judicial exception into a practical application as they recite a technical solution to a technical problem of providing digital content in a suitable format based on the technical specifications of a user’s device. The rejection has been withdrawn.
Regarding the rejection under 35 U.S.C. § 103, the Examiner has considered the Applicant’s arguments; however, these arguments are moot given the new grounds of rejection as necessitated by amendment and/or afforded by the present RCE.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/A.A./Examiner, Art Unit 3686                                                                                                                                                                                                        
/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686